Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 28,
2011, is entered into by and among Excel Trust, Inc., a Maryland corporation
(the “Company”) and Stifel, Nicolaus & Company, Incorporated and Raymond James &
Associates, Inc. (the “Initial Purchasers”) for the benefit of themselves and
the Holders (as defined below).

RECITALS

WHEREAS, the Company, Excel Trust, L.P., a Delaware limited partnership, and the
Initial Purchasers entered into that certain Purchase Agreement, dated as of
January 25, 2011 (the “Purchase Agreement”), in connection with the offering and
sale (the “Offering”) of up to 2,000,000 shares of 7.00% Series A Cumulative
Convertible Perpetual Preferred Stock, par value $0.01 per share, of the Company
(the “Preferred Stock”) (including 300,000 shares of Preferred Stock that may be
offered and sold pursuant to an over-allotment option);

WHEREAS, in order to induce the investors who are purchasing the Preferred Stock
in the Offering to purchase the Preferred Stock and the Initial Purchasers to
enter into the Purchase Agreement, the Company has agreed to provide the
registration rights as set forth in this Agreement for the Holders; and

WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the transactions contemplated by the Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. The following terms, as used herein, have the
following meanings:

“Additional Filing Deadline Date” shall have the meaning set forth in
Section 2.2(a) hereof.

“Additional Dividend” shall have the meaning set forth in Section 2.2(c) hereof.

“Additional Dividend Accrual Period” shall have the meaning set forth in
Section 2.2(c) hereof.

“Additional Dividend Amount” shall have the meaning set forth in Section 2.2(c)
hereof.

“Affiliate” of any Person means any other Person directly or indirectly, through
one or more intermediaries, controlling or controlled by or under common control
with such

 

- 1 -



--------------------------------------------------------------------------------

Person. For the purposes of this definition, “control” when used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

“Amendment Effectiveness Deadline Date” shall have the meaning set forth in
Section 2.1 hereof.

“Articles Supplementary” means the articles supplementary to the Company’s
charter defining the terms of the Preferred Stock.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in The City of New York or San Diego, California are authorized
as required by law, regulation or executive order to close.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share.

“Company” shall have the meaning set forth in the introductory paragraph hereof.

“Dividend Payment Date” means each 15th calendar day of each January, April,
July and October of each year.

“Effectiveness Deadline Date” shall have the meaning set forth in Section 2.1
hereof.

“Effectiveness Period” shall have the meaning set forth in Section 2.1 hereof.

“Event” shall have the meaning set forth in Section 2.2(b) hereof.

“Event Date” shall have the meaning set forth in Section 2.2(b) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline Date” shall have the meaning set forth in Section 2.1 hereof.

“Final Memorandum” shall mean the offering memorandum, dated January 25, 2011,
relating to the Offering, including any and all schedules, exhibits and annexes
attached thereto and any information incorporated by reference therein.

“Fundamental Change” shall have the meaning set forth in the Articles
Supplementary.

 

- 2 -



--------------------------------------------------------------------------------

“Fundamental Change Conversion Period” shall have the meaning set forth in the
Articles Supplementary.

“Holder” means the holder or holders, as the case may be, from time to time of
any Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 2.7 hereof.

“Indemnifying Party” shall have the meaning set forth in Section 2.7 hereof.

“Initial Purchasers” shall have the meeting set forth in the introductory
paragraph hereof.

“Inspectors” shall have the meaning set forth in Section 2.3(l) hereof.

“Market Value” means, as of any date, the average closing price of the Common
Stock on the principal national securities exchange or national quotation system
in which the Common Stock is admitted for trading or quotation over the ten
trading days preceding such date, or if closing prices are not available, the
average of the averages of closing bid and asked prices over such period on such
exchange or system.

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.

“Offering” shall have the meaning set forth in the Recitals hereof.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Preferred Stock” shall have the meaning set forth in the Recitals hereof.

“Prospectus” means each prospectus included in any Shelf Registration Statement,
including all supplements and amendments to such prospectus, in each case in the
form furnished pursuant to this Agreement by the Company to Holders or filed by
the Company with the SEC pursuant to Rule 424 or as part of such Shelf
Registration Statement, as the case may be, and in each case including all
materials, if any, incorporated by reference or deemed to be incorporated by
reference in such prospectus

“Purchase Agreement” shall have the meaning set forth in the Recitals hereof.

“Record Date” means, with respect to any Dividend Payment Date, the 1st calendar
day of each January, April, July and October immediately preceding such Dividend
Payment Date.

“Record Holder” means, with respect to an Dividend Payment Date relating to a
Registrable Security for which any Additional Dividend Amount has accrued, a
Holder that was the holder of record of such Registrable Security at the close
of business on the Record Date relating to such Dividend Payment Date.

 

- 3 -



--------------------------------------------------------------------------------

“Records” shall have the meaning set forth in Section 2.3(l) hereof.

“Registrable Securities” means shares of (i) the Preferred Stock and (ii) the
Common Stock issuable upon conversion of the Preferred Stock, together with any
other shares of Common Stock issued in respect of such securities upon any stock
split, stock dividend, recapitalization, merger or other reorganization, issued
to or held by each Holder; provided, however, such Registrable Securities shall
cease to be Registrable Securities when:

 

  (a) a registration statement covering such shares has been declared effective
by the Commission and such shares have been disposed of pursuant to such
effective registration statement,

 

  (b) such shares shall have ceased to be outstanding,

 

  (c) after a period ending on the first anniversary from the date the Shelf
Registration Statement is declared effective by the SEC, such shares may be sold
pursuant to Rule 144 (or any other similar rule or regulation then in effect)
without limitation as to volume or manner of sale, or

 

  (d) such shares have been sold or otherwise transferred in a transaction that
would constitute a sale thereof under the Securities Act, the Company has
delivered a new certificate or other evidence of ownership for such security not
bearing the Securities Act restricted stock legend and such shares may be resold
without subsequent registration under the Securities Act.

“Registration Expenses” shall have the meaning set forth in Section 2.4 hereof.

“Rule 415 Limitation” shall have the meaning set forth in Section 2.1 hereof.

“SEC” means the Securities and Exchange Commission of the United States.

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act.

“Shelf Registration Statement” shall have the meaning set forth in Section 2.1
hereof.

“Subsequent Shelf Limitation” shall have the meaning set forth in Section 2.1
hereof.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.1. Shelf Registration. The Company shall prepare and file a “shelf”
registration statement with respect to the Registrable Securities on Form S-3
(or any similar or successor form) for an offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”) on or before the date that is 30 days after the Company becomes
eligible to use such form (the “Filing Deadline Date”), and shall cause the
Shelf Registration Statement to be declared effective on or before the date that
is 75 days after the date that the Company becomes eligible to use Form S-3 for
an offering (the “Effectiveness Deadline Date”), and to keep such Shelf
Registration Statement continuously effective for a period ending when all
shares of Preferred Stock and Common Stock covered by the Shelf Registration
Statement are no longer Registrable Securities (the “Effectiveness Period”). The
Shelf Registration Statement shall be on Form S-3 and the registration statement
and any form of prospectus included therein (or prospectus supplement relating
thereto) shall reflect the plan of distribution or method of sale as the Holders
may from time to time notify the Company. During the period that the Shelf
Registration Statement is effective, the Company shall supplement or make
amendments to the Shelf Registration Statement, if required by the Securities
Act or if reasonably requested by the Holders (whether or not required by the
form on which the securities are being registered), including to reflect any
specific plan of distribution or method of sale, and shall use its commercially
reasonable efforts to have such supplements and amendments declared effective,
if required, on or before the date that is 30 days after filing (the “Amendment
Effectiveness Deadline Date”); provided, that the Company shall not be required
to file in any 45-day period in accordance with this Section 2.1 more than one
post-effective amendment or to prepare and, if permitted or required by
applicable law, to file more than one supplement to the related Prospectus or
more than one amendment or supplement to any document incorporated therein by
reference or file any other required document so that the Holder is named as a
selling securityholder in the Shelf Registration Statement and the related
Prospectus.

Notwithstanding the foregoing, if the SEC prevents the Company from including
any or all of the Registrable Securities on the initial Shelf Registration
Statement filed by the Company due to limitations on the use of Rule 415 of the
Securities Act for the resale of the Registrable Shares by the Holders (a “Rule
415 Limitation”), the Shelf Registration Statement shall register the resale
that number of Registrable Securities which is equal to the maximum number of
shares as is permitted by the Commission, and, subject to the provisions of this
Section 2.1 hereof, the Company shall continue to its use commercially
reasonable efforts to register all remaining Registrable Securities as set forth
in this Section 2.1. In such event, the number of Registrable Securities to be
registered for each Holder in the Shelf Registration Statement shall be reduced
pro rata among all Holders. The Company shall continue to use commercially
reasonable efforts to register all remaining Registrable Shares as promptly as
practicable in accordance with the applicable rules, regulations and guidance of
the SEC, but in no event will the Company file a subsequent Shelf Registration
Statement with respect to the registration of the resale of Registrable
Securities held by the Holders earlier than 180 calendar days following the
effective date of the initial Shelf Registration Statement. Notwithstanding
anything herein to the contrary, if the SEC, by written or oral comment or
otherwise, limits the Company’s ability to file, or

 

- 5 -



--------------------------------------------------------------------------------

prohibits or delays the filing of, a Shelf Registration Statement with respect
to any or all the Registrable Securities which were not included in the initial
Shelf Registration Statement (a “Subsequent Shelf Limitation”), it shall not be
a breach or default by the Company under this Agreement, shall not be deemed a
failure by the Company to use “commercially reasonable efforts” as set forth
above or elsewhere in this Agreement and shall not require the payment of any
Additional Dividends under this Agreement.

Section 2.2. Additional Dividend.

(a) The parties hereto agree that the Holders of the Registrable Securities will
suffer damages, and that it would not be feasible to ascertain the extent of
such damages with precision, if:

(i) the Shelf Registration Statement has not been filed with the SEC on or prior
to the Filing Deadline Date;

(ii) the Shelf Registration Statement has not become effective under the
Securities Act on or prior to the Effectiveness Deadline Date;

(iii) a supplement to a prospectus is required to be filed with the SEC and
fails to be filed with the SEC within five Business Days (the date such filing
is required to be made being an “Additional Filing Deadline Date”) or, in the
case of a post-effective amendment, such post-effective amendment does not
become effective under the Securities Act by the Amendment Effectiveness
Deadline Date; or

(iv) the Shelf Registration Statement is filed with the SEC and becomes
effective under the Securities Act but shall thereafter cease to be effective
(without being succeeded immediately by a new registration statement that is
filed and immediately becomes effective under the Securities Act) or usable for
the offer and sale of Registrable Securities in the manner contemplated by this
Agreement, other than in connection with a Suspension Period.

(b) Each of the events of a type described in any of the foregoing clauses
(i) through (v) are individually referred to herein as an “Event,” and (1) the
Filing Deadline Date, in the case of clause (i) above; (2) the Effectiveness
Deadline Date, in the case of clause (ii) above; (3) the Additional Filing
Deadline Date, the Amendment Effectiveness Deadline Date or the Subsequent Shelf
Registration Statement Effectiveness Deadline Date, as the case may be, in the
case of clause (iii) above; (4) the date on which the duration of the
ineffectiveness or unusability of the Shelf Registration Statement exceeds the
number of days permitted by clause (iv) above, in the case of clause (iv) above;
and (5) the date the applicable registration statement or amendment thereto
shall become effective under the Securities Act, or the date the applicable
prospectus is filed with the SEC or, if later, the time the registration
statement to which such prospectus relates becomes effective under the
Securities Act, as the case may be, in the case of clause (v) above, are each
herein referred to as an “Event Date.” Events shall be deemed to continue until
the following dates with respect to the respective types of Events: (1) the date
the Shelf Registration Statement is filed with the SEC, in the case of an Event
of the type described in clause (i) above; (2) the date the Shelf Registration
Statement becomes effective under the Securities Act, in the case of an Event of
the type described in clause (ii) above; (3) the date a

 

- 6 -



--------------------------------------------------------------------------------

supplement to a prospectus or a post-effective amendment, whichever is required,
is filed with the SEC (in the case of a prospectus supplement) or becomes
effective under the Securities Act (in the case of a post-effective amendment),
in the case of an Event of the type described in clause (iii) above; (4) the
date the Shelf Registration Statement becomes effective and usable again, in the
case of an Event of the type described in clause (iv) above; or (5) the date a
supplement to the Prospectus is filed with the SEC, or the date a post-effective
amendment to the Registration Statement becomes effective under the Securities
Act, which supplement or post-effective amendment, as the case may be, names as
selling securityholders, in such a manner as to permit them to sell their
Registrable Securities pursuant to the registration statement and prospectus
supplement in accordance with applicable law, all Selling Holders who have
timely complied with their obligations hereunder and are entitled as herein
provided to be so named, in the case of an Event of the type described in clause
(v) above.

(c) Commencing on (and including) any Event Date and ending on (but excluding)
the next date on which there are no Events that have occurred and are continuing
(an “Additional Dividend Accrual Period”), the Company agrees to pay, as an
additional dividend (“Additional Dividend”) and not as a penalty, an amount (the
“Additional Dividend Amount”) at the rate described below, payable periodically
on each Dividend Payment Date to Record Holders, to the extent of, for each such
Dividend Payment Date, the unpaid Additional Dividend Amount that has accrued to
(but excluding) such Dividend Payment Date (or, if the Additional Dividend
Accrual Period shall have ended prior to such Dividend Payment Date, the day
immediately after the last day of such Additional Dividend Accrual Period);
provided, however, that any unpaid Additional Dividend Amount that has accrued
with respect to any Preferred Stock, or portion thereof, purchased by the
Company pursuant to its redemption right upon an occurrence of a Fundamental
Change, on a date during the Fundamental Change Conversion Period that is after
the close of business on the Record Date relating to such Dividend Payment Date
and before such Dividend Payment Date, shall be instead paid, on such redemption
date to the Holder who submitted such Preferred Stock or portion thereof for
repurchase by the Company.

(d) The Additional Dividend Amount shall accrue at a rate per annum equal to
0.25% to and including the 90 days following the Event Date, and thereafter at a
rate per annum equal to 0.50% of the aggregate liquidation preference of the
Preferred Stock of which such Record Holders were holders of record at the close
of business on the applicable Record Date; provided, however, that:

(i) no Additional Dividend Amounts shall accrue as to any Preferred Stock from
and after the earlier of (x) the date such Preferred Stock is no longer a
Registrable Security, (y) the date, and to the extent, such Preferred Stock is
converted into cash and, if applicable, shares of Common Stock in accordance
with the Articles Supplementary and (z) the expiration of the Effectiveness
Period; and

(ii) if the Preferred Stock ceases to be outstanding during an Additional
Dividend Accrual Period for which an Additional Dividend Amount would be payable
with respect to such Preferred Stock, then the Additional Dividend Amount
payable hereunder with respect to such Preferred Stock shall be prorated on the
basis of the number of full days such Preferred Stock is outstanding during such
Additional Dividend Accrual Period.

 

- 7 -



--------------------------------------------------------------------------------

(e) (i) The rate of accrual of the Additional Dividend Amount with respect to
any period shall not during any Additional Dividend Accrual Period exceed
0.50% per annum of the aggregate liquidation preference of the Preferred Stock
notwithstanding the occurrence of multiple concurrent Events and (ii) following
the cure of all Events requiring the payment by the Company of Additional
Dividend Amounts to the Selling Holders pursuant to this Section 2.2, the
accrual of Additional Dividend Amounts shall cease (without in any way limiting
the effect of any subsequent Event requiring the payment of Additional Dividend
Amounts by the Company). All installments of Additional Dividends shall be paid
by wire transfer of immediately available funds to the account specified by the
Selling Holder or, if no such account is specified, by mailing a check to such
Selling Holder’s address shown in the register of the registrar for the
Registrable Securities. In no event shall Additional Dividend accrue or be
payable in respect of shares of Common Stock issued upon conversion of the
Preferred Stock.

(f) All of the Company’s obligations set forth in this Section 2.2 that are
outstanding with respect to any Registrable Security at the time such
Registrable Security ceases to be a Registrable Security shall survive until
such time as all such obligations with respect to such security have been
satisfied in full.

(g) The parties hereto agree that the Additional Dividends provided for in this
Section 2.2 constitutes a reasonable estimate of the damages in respect of the
Registrable Securities that may be incurred by the Holders by reason of an Event
relating to such Registrable Securities, including, without limitation, the
failure of a Shelf Registration Statement to be filed, become effective under
the Securities Act, amended or replaced to include the names of all Selling
Holders or available for effecting resales of Registrable Securities in
accordance with the provisions hereof.

Section 2.3. Registration Procedures; Filings; Information. In connection with
any Shelf Registration Statement under Section 2.1 hereof, the Company will use
its commercially reasonable efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof, and in connection with any such registration and sale
process:

(a) The Company shall either provide notice to each Holder or issue a press
release through a reputable national newswire service announcing the anticipated
filing date of the Shelf Registration Statement at least 15 Business Days prior
to the anticipated filing date thereof. Each Holder agrees to deliver a Notice
and Questionnaire and such other information as the Company may reasonably
request in writing, if any, to the Company at least five Business Days prior to
the anticipated filing date of the Shelf Registration Statement as set forth in
the notice or announced in the press release. If a Holder does not timely
complete and deliver a Notice and Questionnaire or provide the other information
the Company may request, that Holder will not be named as a selling
securityholder in the Prospectus and will not be permitted to sell its
securities under the Shelf Registration Statement.

(b) The Company will, if requested, prior to filing a registration statement or
prospectus or any amendment or supplement thereto, furnish to each Selling
Holder of the Registrable Securities covered by such registration statement
copies of such registration statement as proposed to be filed, and thereafter
furnish to such Selling Holder, if any, such

 

- 8 -



--------------------------------------------------------------------------------

number of conformed copies of such registration statement, each amendment and
supplement thereto (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus and such other documents,
including documents incorporated by reference, as such Selling Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Selling Holder.

(c) Upon: (i) the occurrence or existence of any pending corporate development
that, in the reasonable discretion of the Company, makes it appropriate to
suspend the availability of any Shelf Registration Statement and the related
prospectus; (ii) any action that is required by law, including the issuance by
the SEC of a stop order suspending the effectiveness of any Shelf Registration
Statement or the initiation of proceedings with respect to any Shelf
Registration Statement under Section 8(d) or 8(e) of the Securities Act; or
(iii) the occurrence of any event or the existence of any fact as a result of
which any Shelf Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, or any prospectus
shall contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading,

(i) in the case of clause (iii) above, subject to the next sentence, as promptly
as practicable, prepare and file, if necessary pursuant to applicable law, a
post-effective amendment to such Shelf Registration Statement or a supplement to
such prospectus or any document incorporated therein by reference or file any
other required document that would be incorporated by reference into such Shelf
Registration Statement and prospectus so that such Shelf Registration Statement
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and so that such prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, as thereafter delivered to the purchasers
of the Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a Shelf Registration Statement, subject to the next
sentence, use its commercially reasonable efforts to cause it to become
effective under the Securities Act as promptly as practicable; and

(ii) give notice as promptly as practicable to the Holders and counsel for the
Holders and for the Initial Purchasers (or, if applicable, separate counsel for
the Holders) and to the Initial Purchasers that the availability of the Shelf
Registration Statement is suspended (a “Suspension Notice”) (and, upon receipt
of any Suspension Notice, each Holder agrees not to sell any Registrable
Securities pursuant to such Shelf Registration Statement until such Holder’s
receipt of copies of the supplemented or amended prospectus provided for in
clause (A) above or until such Holder is advised in writing by the Company that
the Prospectus may be used).

The Company will use its commercially reasonable efforts to ensure that the use
of the Prospectus may be resumed (x) in the case of clause (c)(i) above, as soon
as, in the reasonable discretion of the Company, such suspension is no longer
appropriate, (y) in the case of clause (c)(ii) above, as promptly as is
practicable, and (z) in the case of clause (c)(iii) above, as soon as, in the
reasonable judgment of the Company, the Shelf Registration Statement does not
contain

 

- 9 -



--------------------------------------------------------------------------------

any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and the Prospectus does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The period during which the availability of the Shelf
Registration Statement and any Prospectus may be suspended (the “Suspension
Period”) without the Company incurring any obligation to pay Additional
Dividends pursuant to Section 2.2 hereof shall not exceed 45 days in the
aggregate in any 90 day period or 90 days in the aggregate in any 360 day
period.

(d) After the filing of the registration statement, the Company will advise each
Holder, promptly after it shall receive notice or obtain knowledge thereof, of
(A) the issuance of any stop order, injunction or other order or requirement by
the Commission suspending the effectiveness of such registration statement or
the initiation or threatening of any proceeding for such purpose and use its
best efforts to prevent the issuance of any stop order, injunction or other
order or requirement or to obtain its withdrawal if such stop order, injunction
or other order or requirement should be issued, (B) the suspension of the
registration of the Registrable Securities in any jurisdiction and (C) the
removal of any such stop order, injunction or other order or requirement or
proceeding or the lifting of any such suspension.

(e) The Company will (i) register or qualify the Registrable Securities under
such other securities or blue sky laws of such jurisdictions in the United
States (where an exemption does not apply) as any Selling Holder or managing
Underwriter or Underwriters, if any, reasonably (in light of such Selling
Holder’s intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Selling Holder to consummate the
disposition of the Registrable Securities owned by such Selling Holder; provided
that the Company will not be required to (A) qualify generally to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this paragraph (d), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.

(f) The Company will immediately notify each Selling Holder of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and promptly make available to each Selling Holder any such
supplement or amendment.

(g) The Company will enter into customary agreements (including an underwriting
agreement, if any, in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities.

 

- 10 -



--------------------------------------------------------------------------------

(h) The Company will comply or continue to comply in all material respects with
the Securities Act and the Exchange Act and with all applicable rules and
regulations of the Commission thereunder so as to enable any Holder to sell its
Registrable Securities pursuant to Rule 144 promulgated under the Securities
Act, as further agreed to in Section 2.10 hereof.

(i) The Company will cooperate with the Holders to facilitate the timely
preparation and delivery of certificates, if any, representing Registrable
Securities to be sold and not bearing any Securities Act legend; and enable
certificates, if any, for such Registrable Securities to be issued for such
number of shares and registered in such names as the Holders may reasonably
request in writing at least three Business Days prior to any sale of Registrable
Securities.

(j) The Company will notify each Holder, promptly after it shall receive notice
thereof, of the time when such registration statement, or any post-effective
amendments to the registration statement, shall have become effective, or a
supplement to any prospectus forming part of such registration statement has
been filed or when any document is filed with the Commission which would be
incorporated by reference into the Prospectus.

(k) The Company will notify each Holder of any request by the Commission for the
amendment or supplement of such registration statement or prospectus for
additional information.

(l) In the case of an underwritten offering of the Registrable Securities, the
Company will make available for inspection by a representative of the Selling
Holder of such Registrable Securities, any Underwriter participating in any
disposition pursuant to such Shelf Registration Statement, any attorneys and
accountants designated by the Holders of a majority of the Registrable
Securities to be included in such Shelf Registration Statement and any attorneys
and accountants designated by such Underwriter (collectively, the “Inspectors”),
at reasonable times and in a reasonable manner, all financial and other records,
pertinent corporate documents and properties of the Company (collectively, the
“Records”) as shall be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any Inspectors in
connection with such registration statement. Records which the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such registration statement or (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction. Each Selling Holder of such Registrable Securities
agrees that information obtained by it as a result of such inspections shall be
deemed confidential and shall not be used by it as the basis for any market
transactions in the securities of the Company unless and until such is made
generally available to the public. Each Selling Holder of such Registrable
Securities further agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of the Records deemed confidential.

(m) In the case of an underwritten offering of the Registrable Securities, the
Company will furnish to each Selling Holder and to each Underwriter, if any, a
signed

 

- 11 -



--------------------------------------------------------------------------------

counterpart, addressed to such Selling Holder or Underwriter, of (i) an opinion
or opinions of counsel to the Company and (ii) if eligible under Statement on
Auditing Standards No. 72 of the American Institute of Certified Public
Accountants, a comfort letter or comfort letters from the Company’s independent
public accountants, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as the
Holders of a majority of the Registrable Securities included in such offering or
the managing Underwriter or Underwriters therefor reasonably requests.

(n) The Company will otherwise comply with all applicable rules and regulations
of the Commission, and make available to its securityholders, as soon as
reasonably practicable, an earnings statement covering a period of at least
twelve months, beginning after the effective date of the registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder (or any successor rule or
regulation hereafter adopted by the Commission).

(o) The Company will use its commercially reasonable efforts to cause the shares
of Common Stock issuable upon conversion of the Preferred Stock to be listed on
each securities exchange on which similar securities issued by the Company are
then listed; provided, that the Company may, in its sole discretion, cause the
Preferred Stock to be similarly listed.

(p) If a Selling Holder timely completes and delivers a Notice and Questionnaire
to the Company in accordance with Section 2.3(a) hereof and the Company
subsequently fails to include the name of such Selling Holder as a selling
securityholder in such a manner as to permit such Selling Holder to sell its
Registrable Securities pursuant to such registration statement and prospectus in
accordance with applicable law, the Company shall, subject to Section 2.1
hereof, use its commercially reasonable efforts to include the name of such
Selling Holder as a selling securityholder in a supplement or post-effective
amendment as to permit such Selling Holder to sell its Registrable Securities.

Each Selling Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.3(f) hereof, such
Selling Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.3(f) hereof, and, if so directed by the
Company, such Selling Holder will deliver to the Company all copies, other than
permanent file copies then in such Selling Holder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. Each Selling Holder of Registrable Securities agrees that it will
immediately notify the Company at any time when a prospectus relating to the
registration of such Registrable Securities is required to be delivered under
the Securities Act of the happening of an event as a result of which information
previously furnished by such Selling Holder to the Company in writing for
inclusion in such prospectus contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances in
which they were made.

Each Selling Holder further agrees by acquisition of the Registrable Securities
that (i) upon receipt of any notice from the Company of the occurrence of any
event of the kind

 

- 12 -



--------------------------------------------------------------------------------

described in clause (A) of Section 2.3(d), such Selling Holder will discontinue
its disposition of Registrable Securities pursuant to such registration
statement until such Holder’s receipt of the notice described in clause (C) of
Section 2.3(d); and (ii) upon receipt of any notice from the Company of the
occurrence of any event of the kind described in clause (B) of Section 2.3(d),
such Selling Holder will discontinue its disposition of Registrable Securities
pursuant to such registration statement in the applicable jurisdiction(s) until
such Selling Holder’s receipt of the notice described in clause (C) of
Section 2.3(d).

Section 2.4. Registration Expenses. In connection with any registration
statement required to be filed hereunder, the Company shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”): (i) all registration and filing fees, (ii) fees
and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (iii) printing expenses,
(iv) internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities, (vi) reasonable fees and disbursements of counsel for the Company
and customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses of any comfort letters or costs
associated with the delivery by independent certified public accountants of a
comfort letter or comfort letters requested pursuant to Section 2.3(m) hereof),
and (vii) the reasonable fees and expenses of any special experts retained by
the Company in connection with such registration. The Company shall have no
obligation to pay any underwriting fees, discounts or commissions attributable
to the sale of Registrable Securities, or any out-of-pocket expenses of the
Holders (or the agents who manage their accounts) or any transfer taxes relating
to the registration or sale of the Registrable Securities.

Section 2.5. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Selling Holder, its partners, officers, directors, trustees,
stockholders, employees, investment advisers and agents, and each Person, if
any, who controls such Selling Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages and liabilities caused by any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement or prospectus relating to the Registrable Securities (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information furnished in writing
to the Company by such Selling Holder or on such Selling Holder’s behalf
expressly for inclusion therein. The indemnity provided for in this Section 2.5
shall remain in full force and effect regardless of any investigation made by or
on behalf of any Selling Holder.

Section 2.6. Indemnification by Holders of Registrable Securities. Each Selling
Holder agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors, employees and agents and each Person, if any,
who controls the Company within the

 

- 13 -



--------------------------------------------------------------------------------

meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the foregoing indemnity from the Company to such
Selling Holder, but only with respect to information relating to such Selling
Holder furnished in writing by such Selling Holder or on such Selling Holder’s
behalf expressly for use in any registration statement or prospectus relating to
the Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus. In case any action or proceeding shall be brought
against the Company or its officers, directors or agents or any such controlling
person, in respect of which indemnity may be sought against such Selling Holder,
such Selling Holder shall have the rights and duties given to the Company, and
the Company or its officers, directors or agents or such controlling person
shall have the rights and duties given to such Selling Holder, by Section 2.5.
The liability of any Selling Holder pursuant to this Section 2.6 may, in no
event, exceed the net proceeds received by such Selling Holder from sales of
Registrable Securities giving rise to the indemnification obligations of such
Selling Holder.

Section 2.7. Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.5 or
2.6, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnified Party
and the Indemnifying Party and representation of both parties by the same
counsel would present such counsel with a conflict of interest. It is understood
that the Indemnifying Party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) at any time for all such Indemnified Parties, and that all such
fees and expenses shall be reimbursed as they are incurred. In the case of any
such separate firm for the Indemnified Parties, such firm shall be designated in
writing by (i) in the case of Persons indemnified pursuant to Section 2.5
hereof, the Selling Holders which owned a majority of the Registrable Securities
sold under the applicable registration statement and (ii) in the case of Persons
indemnified pursuant to Section 2.6, the Company. The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an Indemnified Party shall have requested an
Indemnifying Party to reimburse the Indemnified Party for fees and expenses of
counsel as contemplated by the third sentence of this paragraph, the
Indemnifying Party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 Business Days after receipt by such Indemnifying Party
of the aforesaid request and (ii) such Indemnifying Party shall not have
reimbursed the Indemnified Party in accordance with such request prior to the
date of such settlement. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending

 

- 14 -



--------------------------------------------------------------------------------

or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding and
does not include an admission of fault or culpability or a failure to act by or
on behalf of such Indemnified Party.

Section 2.8. Contribution. If the indemnification provided for in Section 2.5 or
2.6 hereof is unavailable to an Indemnified Party or insufficient in respect of
any losses, claims, damages or liabilities referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities as between the Company on the one
hand and the Selling Holders on the other, in such proportion as is appropriate
to reflect the relative benefits received by the Company on the one hand and the
Selling Holders on the other from the offering of the securities, or if such
allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits but also the relative
fault of the Company on the one hand and of the Selling Holders on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.8 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.8, no Selling Holder shall be
required to contribute any amount in excess of the amount by which the total
price at which the securities of such Selling Holder were offered to the public
exceeds the amount of any damages which such Selling Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Selling Holder’s obligations to contribute pursuant to
this Section 2.8 are several in proportion to the proceeds of the offering
received by such Selling Holder bears to the total proceeds of the offering
received by all the Selling Holders and not joint.

Section 2.9. Participation in Underwritten Registrations. If any Registrable
Securities covered by the Shelf Registration Statement are to be sold in an
underwritten offering, the Registrable Securities to be included in such
registration shall have a Market Value, on an as converted basis, at the time of
such request of at least $15,000,000, and the managing Underwriters shall be
selected by the Company, subject to the prior written consent of the

 

- 15 -



--------------------------------------------------------------------------------

Holders holding a majority of the Registrable Securities to be included in such
Shelf Registration Statement, which consent shall not be unreasonably withheld;
provided, that the Company shall not be requested to conduct, nor pay the
registration expenses under Section 2.4 hereof of, more than two such
underwritten offerings in any 12-month period. No Person may participate in any
underwritten registration hereunder unless such Person (a) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and these registration rights provided for in
this Article II.

Section 2.10. Rule 144. The Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act and
that it will take such further action as any Holder may reasonably request, all
to the extent required from time to time to enable Holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the Commission. Upon the request of any Holder, the Company
will deliver to such Holder a written statement as to whether it has complied
with such requirements.

Section 2.11. Holdback Agreements

(a) Temporary Suspension of Rights to Sell Based on Confidential Information.
Notwithstanding Section 2.3(c) hereof, if the majority of the independent
directors of the Board determines in its good faith judgment that the filing of
the Shelf Registration Statement under Section 2.1 or the use of any related
prospectus would require the disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential or the
disclosure of which would impede the Company’s ability to consummate a
significant transaction, and that the Company is not otherwise required by
applicable securities laws or regulations to disclose, upon prompt written
notice of such determination by the Company, the rights of the Holders to offer,
sell or distribute any Registrable Securities pursuant to the Shelf Registration
Statement or to require the Company to take action with respect to the
registration or sale of any Registrable Securities pursuant to the Shelf
Registration Statement shall be suspended, and the Suspension Period may be
extended by the Company from 45 days to 60 days in any 90 day period or from 90
days to 120 days in any 360 day period; provided, however, such suspension shall
not occur more than two occasions in any 12-month period. The Company agrees to
give such notice as promptly as practicable following the date that such
suspension of rights is no longer necessary.

(b) Temporary Suspension of Rights to Sell Based on Exchange Act Reports not yet
Filed or Regulation S-X. If (i) all reports required to be filed by the Company
pursuant to the Exchange Act have not been filed by the required date without
regard to any extension, or (ii) if the consummation of any business combination
by the Company has occurred or is probable for purposes of Rule 3-05, Rule 3-14
or Article 11 of Regulation S-X under the Exchange Act, upon prompt written
notice thereof by the Company to the Holders, to the extent required by the
Securities Act, the rights of the Holders to offer, sell or distribute any
Registrable Securities pursuant to the Shelf Registration Statement or to
require the Company to take action with

 

- 16 -



--------------------------------------------------------------------------------

respect to the registration or sale of any Registrable Securities pursuant to
the Shelf Registration Statement shall be suspended until the date on which the
Company has filed such reports or obtained and filed the financial information
required by Rule 3-05, Rule 3-14 or Article 11 of Regulation S-X to be included
or incorporated by reference, as applicable, in the Shelf Registration
Statement, and the Company shall notify the Holders as promptly as practicable
when such suspension is no longer required; provided, with respect to clause
(c)(ii) only, the Company shall have no obligation to pay Additional Dividends
pursuant to Section 2.2 during such period.

ARTICLE III

MISCELLANEOUS

Section 3.1. Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

Section 3.2. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the written consent of the Company and the Holders
of a majority of the Registrable Securities. No failure or delay by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon any breach
thereof shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

Section 3.3. Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or air courier guaranteeing overnight delivery as
follows:

(a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of the Notice and Questionnaire; and

(b) if to the Company, initially at its address set forth in the Purchase
Agreement.

The Company by notice to the other parties may designate additional or different
addresses for subsequent notices or communications.

Notwithstanding the foregoing, notices given to Holders holding Registrable
Securities in book-entry form may be given through the facilities of DTC or any
successor depository.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when answered back, if telexed; when
receipt acknowledged, if telecopied; and on the next business day, if timely
delivered to an air courier guaranteeing overnight delivery.

 

- 17 -



--------------------------------------------------------------------------------

Section 3.4. Successors and Assigns. Except as expressly provided in this
Agreement the rights and obligations of the Holders under this Agreement shall
not be assignable by any Holder to any Person that is not a Holder. This
Agreement shall be binding upon the parties hereto and their respective
successors and assigns.

Section 3.5. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 3.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to the
choice of law provisions thereof.

Section 3.7. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

Section 3.8. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.9. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10. Further Assurances. In connection with this Agreement, as well as
all transactions and covenants contemplated by this Agreement, each party hereto
agrees to execute and deliver or cause to be executed and delivered such
additional documents and instruments and to perform or cause to be performed
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions and covenants contemplated by this Agreement.

[Signature page follows]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY

EXCEL TRUST, INC.,

a Maryland corporation

By:  

/s/ James Y. Nakagawa

  Name: James Y. Nakagawa   Title: Chief Financial Officer and Treasurer INITIAL
PURCHASERS STIFEL, NICOLAUS & COMPANY, INCORPORATED By:  

/s/ Craig M. DeDomenico

  Name: Craig M. DeDomenico   Title: Managing Director RAYMOND JAMES &
ASSOCIATES, INC. By:  

/s/ James Graff

  Name: James Graff   Title: Managing Director

Signature Page to Registration Rights Agreement